Citation Nr: 1445198	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1949 to November 1951.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter before the Board pertains to a claim for service connection for dental disability for compensation purposes.  To the extent the Veteran may wish to pursue a claim for service connection for a dental disorder for treatment purposes, he should file a claim for this purpose with the RO.

The issues of service connection for right leg disability and vertigo are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental condition resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, for VA compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appellant has not alleged any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  A letter dated in June 2011 provided the criteria for establishing service connection, the evidence required in this regard, and the appellant's and VA's respective duties for obtaining evidence.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The Board has considered whether it should obtain a medical opinion regarding a possible relationship between a dental disability and the Veteran's military service.  38 C.F.R. § 3.159(c)(4).  The Board finds, however, that such an opinion is not necessary to decide this claim as the evidence of record currently contains sufficient competent medical evidence to decide the claim.  Additionally, there is no indication of dental trauma in service, or any indication that a dental disability resulting from trauma is related to his active service.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and Regulations

Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (2013). Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).

The Veteran's November 1951 service separation examination noted no disability of the mouth such as functional impairment due to loss of masticatory function.  

Private records dated in November 2006 reflect that the Veteran was treated for periodontal disease.

The evidence of record does not show that the Veteran lost any teeth due to injury or trauma during service, and bone loss during service is not shown, let alone disease such as osteomyelitis.  Further, there has been no showing that the Veteran had any periodontal disease during service.  While the Veteran's representative stated that periodontal disease was present in service in 1962, the Board notes that the Veteran s active service was from just February 1949 to November 1951.

In sum, the Veteran has not presented any competent medical evidence that he has a dental disorder for which service-connected compensation may be granted.  There is simply no evidence revealing that the Veteran had any trauma in service that resulted in any loss of substance of body of maxilla or mandible.

The evidence also does not show that the Veteran received improper dental treatment in service.  Further, even if the Veteran had not received optimal dental treatment during active duty, he still would not be entitled to service connection, as such failure does not constitute service trauma under VAOPGCPREC 5-97 (the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service).

A review of the evidence has revealed that a dental disorder for VA compensation purposes is not shown by the evidence of record.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the appeal.  

ORDER

Service connection for a dental disability for VA compensation purposes is denied.

REMAND

In a March 2011 VA medical record, the Veteran stated that he had injured his right leg in 1949 during basic training and had experienced problems since that time, with symptoms worsening in 1974.  The Veteran's complaints have included his right foot, right ankle, and right leg, and diagnoses have included right foot drop.  The Veteran also asserts that he has vertigo that is caused or aggravated by his service-connected hearing loss and tinnitus.

The Board finds that an examination is necessary to decide the claims as the evidence of record contains insufficient competent medical evidence to decide the claims.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since December 17, 2013, and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination(s) regarding his claimed vertigo and right leg disability.  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a right leg disability that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service.

The examiner is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has vertigo that (a) is proximately due to or the result of the service-connected hearing loss or tinnitus, or (b) is aggravated (made worse) by service-connected hearing loss or tinnitus.

Rationale for the requested opinions must be provided.

If the Veteran is unable or unwilling to attend a VA examination, the Veteran's claims file should be referred to the appropriate examiner(s) for the requested opinions without examination.

3.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues of service connection for vertigo and right leg disability.  If any benefit sought is not granted in full, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


